Mr. Justice Phillips delivered the opinion of the court: This is a claim filed by Florence Clough against the State for household goods, wares and clothing, lost by her while in line of duty as an employee of the State, by fire on the 16th day of December, 1923, when the Annex of Chicago Hospital at Dunning was destroyed by fire. The facts and evidence are identical with that in case No. 831 of Underwood vs. State, opinion filed in April, 1925, and it is unnecessary to reiterate them. The articles lost are minutely itemized, and prices seem fairly reasonable. The State is at disadvantage in getting-evidence in its defense in cases of this character, and we must depend largely on the credibility of claimants and the apparent reasonableness of the prices shown. Claimant’s proven losses amount to $766.85, which sum we award to her for same reasons stated in the Underwood case.